Citation Nr: 0736913	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.  He received various decorations including 
the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO rating decision 
that granted service connection and a 30 percent rating for 
PTSD, effective March 19, 2001, and denied service connection 
for hypertension.  In March 2005, the Board remanded this 
appeal for further development.  

A March 2007 RO decision granted service connection and a 10 
percent rating for hypertension, effective March 19, 2001.  
Therefore, that issue is no longer on appeal.  


FINDINGS OF FACT

1.  Prior to February 21, 2006, the veteran's PTSD is 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), with Global Assessment 
of Functioning scores ranging from 60 to 65.  

2.  As of February 21, 2006, the veteran's PTSD is manifested 
by a very flat affect and a Global Assessment of Functioning 
score of 50.


CONCLUSIONS OF LAW

1.  Prior to February 21, 2006, the criteria for an initial 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R § 4.130, 
Diagnostic Code 9411 (2007).  

2.  As of February 21, 2006, the criteria for an initial 
rating of 50 percent, but no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R § 4.130, 
Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
The case was last readjudicated in March 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records; post-service 
private and VA treatment records; VA examination reports; a 
lay statement; a statement from the veteran's employer; and 
pages of an apparent article submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
personnel and medical records; post-service private and VA 
treatment records; VA examination reports; a lay statement; a 
statement from the veteran's employer; and copies of pages of 
an apparent article submitted by the veteran.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

The RO has assigned a 30 percent rating for PTSD, effective 
March 19, 2001 (the effective date of service connection).  

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversion normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126.

Turning to the evidence, private treatment records dated from 
January 2001 to April 2001 refer to other disorders.  

A May 2001 VA PTSD assessment report related a diagnosis of 
PTSD, chronic, delayed.  Mental status examination noted the 
veteran was oriented, with no signs of thought disorder or 
psychosis.  His mood was reported as either irritable and 
angry, or depressed, passive and withdrawn.  He was quiet, 
thoughtful and cooperative.  It was noted he tends to isolate 
himself.  He denied suicidal or homicidal ideation.  It was 
noted that he sees his grandchildren regularly.  He reported 
that in addition to working for Staples, he also had a 
photography business taking pictures of weddings, portraits, 
etc.  A GAF score of 60 was assigned.  It was noted that the 
veteran had moderate difficulty with impairments, both 
occupationally and socially.  

A June 2001 VA psychiatric examination report noted that the 
veteran lived alone.  He reported that he was married from 
1972 to 1999 and that he had two grown children.  The veteran 
stated that his marriage broke up due to growing apart, 
lack of communication, lack of intimacy, and generally not 
talking about and communicating as to their feelings.  He 
described his demeanor during the marriage as withdrawn.  It 
was noted that the veteran was currently working, that he had 
a photography business, and that he also worked at Staples.  
The veteran indicated that he had been working there for two 
years and that before that he was employed at NEC for three 
years.  He had also previously worked at a corporation for 
fifteen years and another nine years at a security company 
prior to that.  He stated that he had some difficulties at 
work.  The veteran reported that he was engaged in customer 
service and that he was becoming frustrated with customers.  

It was noted that the veteran's life was constricted.  He 
indicated that he did not like social events, that he did not 
like large crowds, that he had no close friends, that he had 
not been to a movie in five or six years, and that he only 
socialized with his Vietnam buddies.  The veteran noted that 
there was no history of treatment for PTSD specifically, 
although he did visit an outreach center on a number of 
occasions.    

The examiner indicated that the veteran did not meet the 
criteria for PTSD.  The examiner stated that there were no 
intrusive thoughts, although the veteran did think about 
Vietnam a few times a week.  It was noted that the veteran 
did not dream about Vietnam.  The examiner reported that 
there were no flashbacks and that the veteran did not 
experience distress when others talked about Vietnam.  The 
examiner commented that there was a notable avoidance of 
Vietnam related issues and that the veteran was positive, 
however, in regards to amnesia for his reaction to certain 
disturbing events in Vietnam.  It was reported that the 
veteran did have somewhat of a restriction of significant 
activities such as no interest in sex, but that such had 
largely occurred since his break-up from his wife.  The 
examiner noted that the veteran was somewhat detached from 
most people and that there was no sense of a foreshortened 
future.  The examiner indicated that there was a somewhat 
restricted affect.  The examiner stated that the veteran had 
no sleep difficulties, that he was not excessively irritable, 
and that he did not have difficulty concentrating.  It was 
noted that there was no hypervigilence and that the veteran 
did not report any exaggerated startle response.  

The examiner commented that the veteran clearly did not meet 
the criteria for PTSD, but that it was obvious, however, that 
he did have some psychiatric disorder and that he was 
depressed.  It was noted that the veteran had crying spells 
once a week or more and that he had many feelings of sadness.  
The examiner noted that the veteran denied suicidal ideation 
and that there was no history of suicidal ideation.  The 
examiner indicated that the veteran just generally seemed 
down and sad, and that he experienced feelings of 
hopelessness in regards to relationships.  The diagnosis was 
depressive disorder, not otherwise specified.  The examiner 
remarked that the veteran's GAF score was 65 representing 
some mild to moderate symptoms particularly as regarding 
interpersonal relationships.  

A September 2002 statement from the veteran's employer noted 
that the veteran had been an employee of the customer 
relations department at Staples since August 1999.  The 
employer noted that the veteran had reported directly to him 
for two years and that he held the position of a senior 
customer relations specialist.  It was noted that the 
veteran's vast experience and knowledge with customer service 
presented him with the opportunity of advancement into a 
management role, but that he declined the position due to the 
amount of stress he felt the position carried.  The employer 
stated that in the same year, the veteran had tried to find 
and interview for another position outside customer relations 
due to the high stress and burnout he was feeling with 
interacting with customers on the phone.  The employer 
reported that in order to retain the veteran, a position 
removing him from phone interaction with customers was 
initiated and that he was now responsible for handling e-
mails for the customer relations department.  

A February 2006 VA psychiatric examination report noted that 
the veteran had not had a psychiatric hospitalization and 
that he had attended a veteran's outreach group in the past, 
but that he did not find it particularly helpful.  It was 
noted that the veteran had not had any legal problems since 
the last examination and that he worked in customer relations 
at Staples where had been for six years.  He estimated that 
he had missed about five days from work due to medical 
problems in the last year.  He stated that he did request a 
transfer about two years earlier because he was becoming 
aggravated and irritable when responding to customer 
complaints via the phone and that, as a result, he had been 
taken off of phone contacts and now responded to e-mails and 
letters.  

The veteran reported that he had been married for twenty-five 
years, but that he was divorced five years ago.  He indicated 
that he had two grown children as well as grandchildren who 
he sees frequently on weekends.  He reported that he lived 
alone in a condo, that he had no significant heterosexual 
relationships, and that he did not have many friends.  It was 
noted that the veteran reported, specifically, that since his 
divorce, he had found himself to have very little interest in 
attempting to form another intimate relationship as he had 
difficulty with intimacy in his marriage.  He stated that he 
watched television and did some photography in his spare time 
and that he would sometimes go to Florida for several weeks 
in the winter.  It was noted that the veteran did not have a 
substance abuse history and that he currently had a drink 
approximately once or twice a week.  

The examiner indicated that the veteran was cooperative with 
a very flat affect and a somewhat depressed mood.  The 
examiner stated that there was no evidence of a thought 
disorder and that the veteran denied delusions, 
hallucinations, or ideas of reference.  It was noted that the 
veteran similarly denied suicidal or homicidal ideation and 
that he was able to maintain his activities of daily living.  
The examiner related that the veteran was oriented in all 
spheres and that he managed his own financial affairs.  It 
was reported that the veteran felt that his short-term memory 
was somewhat diminished in that he found himself being 
forgetful, especially at work.  The examiner stated that the 
veteran's rate and flow of speech was within normal limits.  
It was noted that the veteran reported that on the fourth of 
July in 2004, while watching the fireworks ceremony on 
television, he heard some firecrackers in the distance near 
his home and that he had a panic attack and that he estimated 
that it lasted three or four minutes.  The examiner indicated 
that the veteran did not report any other panic attacks and 
that he stated that he had been able to go to fireworks 
displays at other times and had enjoyed them.  It was noted 
that the veteran stated that he did feel depressed and that 
he had a negative outlook much of the time.  The veteran 
reported that his sleep was reasonably good, although he did 
wake up once to twice a night either to use the bathroom or 
just from tossing or turning.  

The examiner indicated that the veteran continued to have a 
dream about a friend of his who was killed in Vietnam about 
twice a month and that he did think about Vietnam all the 
time, particularly about friends he lost there.  The examiner 
noted that the veteran was a member of a Vietnam group that 
would meet about every three months and had a yearly reunion, 
but that he otherwise had very few close friends.  It was 
noted that the veteran reported that he found himself 
reacting to helicopter noises and that he also had intrusive 
memories of Vietnam when smelling aviation fuel.  It was also 
reported that the veteran would get irritable at work, but 
that he was usually able to keep it to himself.  

The diagnoses were PTSD, chronic, and of moderate degree, and 
major depression without psychotic features.  A GAF score of 
50 was assigned.  The examiner noted that the veteran had 
moderate social isolation, PTSD symptoms, and stress at work.  
The examiner commented that the veteran felt that his PTSD 
symptoms had worsened somewhat since his first examination in 
2001, particularly in terms of work, an inability to tolerate 
intimacy, and with his depression.  It was noted that the 
veteran had one panic attack a year and a half ago.  

Viewing all the evidence, the Board observes that the 
veteran's PTSD is no more than 30 percent disabling for the 
period prior to February 21, 2006.  The medical evidence 
discussed above shows that the veteran is employed full-time 
in the customer relations department of Staples and that he 
had a photography business in which he did weddings and 
portraits.  There is no evidence of a thought disorder or 
abnormal speech, weekly panic attacks, impaired judgment, or 
flat affect.  His complaints of depression, anxiety and mild 
memory loss are contemplated in the 30 percent rating 
assigned.  Moreover, the GAF scores assigned reflect mild to 
moderate symptomatology.  While the veteran reported some 
difficulty dealing with angry customers at work on the phone, 
he has maintained full time employment in a different 
customer service position.  Moreover, he has regular contact 
with his children and grandchildren, and does report having 
Vietnam buddies who he sees.  Thus, the disability picture 
prior to February 21, 2006 more nearly approximates the 
criteria for a 30 percent rating, rather than a higher 
rating.

As of February 21, 2006, the evidence shows the veteran had a 
very flat affect and a GAF score of 50.  In light of these 
findings, the Board will resolve all doubt in the veteran's 
favor and find that his disability picture more nearly 
approximates the criteria for a 50 percent evaluation.  

A rating in excess of 50 percent is not warranted, as the 
evidence fails to show his symptoms more nearly approximate 
the criteria for a higher rating.  He has no thought disorder 
or suicidal or homicidal ideation.  His mood was described as 
only "somewhat depressed," he has had only one panic attack 
two years previously, and is able to maintain his activities 
of daily living.  While he has some social impairment, he 
maintains contact with his children and grandchildren, sees 
his Vietnam group friends every three months, and has 
maintained his current employment for at least six years, 
missing only about five days from work due to medical 
problems in the last year.  While he had to change positions 
to a answering correspondence customer service complaints 
rather than phone complaints, the record does not reveal 
continued problems functioning in that position.  Moreover, 
the veteran reported that although he becomes irritable at 
work sometimes he is usually able to keep it to himself, 
suggesting he is able to cope with his 
work-related stress.  In summary, the evidence does not show 
the veteran's symptomatology more nearly approximates the 
criteria for a rating in excess of 
the 50 percent rating being assigned from February 21, 2006.




ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD prior to February 21, 2006 is denied.  

Entitlement to a rating of 50 percent for PTSD, is granted 
effective February 21, 2006, subject to the regulations 
applicable to the payment of monetary benefits.
  


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


